Citation Nr: 1001007	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-09 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the Veteran's son may be recognized as a 'helpless 
child' on the basis of permanent incapacity for self-support 
prior to attaining the age of 18 for the purpose of 
entitlement to VA benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active military duty from December 1950 
to January 1954.  He died in November 2005.  The appellant is 
his wife.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied 
"permanent incapacity for self-support" for G.B., the 
Veteran's son.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1. The Veteran's son was born on May [redacted], 1967 and attained 
the age of 18 on May [redacted], 1985.  

2. A preponderance of the evidence is against a finding that 
the Veteran's son was permanently incapable of self-support 
by reason of physical or mental defects at or before he 
attained the age of 18.  


CONCLUSION OF LAW

The criteria for entitlement to VA benefits on the basis of 
permanent incapacity for self-support of the Veteran's son 
prior to attaining the age of 18 are not met.  38 U.S.C.A. 
§ 101(4), 103(e), 1310, 1542, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.57, 3.209, 3.210, 3.315(a), 3.356 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2009) and the pertinent implementing regulation is 
codified at 38 C.F.R. § 3.159 (2009).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In this case, a December 2005 letter requested information 
about G.B., informed the appellant about dependants, and 
asked the appellant to send more information about G.B.'s 
disability.  This letter stated the information that the 
claimant is to provide and the information that VA would 
provide.  In a follow up letter from April 2008, further 
information was requested, including: a statement from a 
physician who knows of the child's condition showing the 
extent of disability, diagnosis, prognosis, and date of 
onset; institutional care records; school records; employment 
records; and/or statements of at least two persons who knew 
of the child's condition at age 18 and after.  

The record also reflects that the originating agency re-
adjudicated the claim following the provision of the required 
notice and the completion of all indicated development of the 
record.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.  As a 
result, the Board finds that the appellant was given proper 
notice.  

All available evidence pertaining to the claim has been 
obtained, including private medical records and records from 
the Social Security Administration (SSA).  In addition, 
neither the appellant nor her representative has identified 
any additional pertinent evidence that could be obtained to 
substantiate the claim; in a March 2008 statement the 
appellant explained that private hospital records were not 
available.  The Board is also unaware additional available 
evidence that has not been obtained.  The Board is satisfied 
that VA has complied with its duty to assist in the 
development of the facts pertinent to the claim.  

II. Legal Criteria 

Dependency and indemnity compensation (DIC) benefits based on 
a veteran's death are available only to certain survivors of 
deceased veterans, including a 'child' of a veteran.  
38 U.S.C.A. § 1310 (West 2002).  With certain exceptions, 
children of a veteran do not qualify as legally valid 
claimants for dependency and indemnity compensation benefits 
after they have attained the age of 18.  38 U.S.C.A. 
§ 101(4)(A) (West 2002 & Supp. 2009).  However, under VA 
regulations, a legitimate child of a veteran may be 
considered a 'child' after age 18 for purposes of determining 
entitlement to death benefits or DIC benefits if he or she is 
unmarried, and before reaching the age of 18 years, the 
'child' becomes permanently incapable of self- support.  
38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.315(a) (2009).  

Pursuant to 38 C.F.R. § 3.356(a) (2009), a child must be 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  The focus of analysis must be on the 
individual's condition at the time of his or her 18th 
birthday.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  It 
is the condition at that specific point in time which 
determines whether entitlement to the status of 'child' 
should be granted.  

In other words, for purposes of initially establishing 
helpless child status, the claimant's condition subsequent to 
his or her 18th birthday is not for consideration.  Id.  
According to the Court, if a finding is made that a claimant 
was permanently incapable of self support as of the 
claimant's 18th birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis which is that VA has a burden of showing 
improvement sufficient to render the claimant capable of 
self-support.  If the claimant is shown to be capable of 
self-support at 18, VA is required to proceed no further.  
Id.  

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  38 C.F.R. § 3.356(b).  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case.  Id.  Rating criteria applicable to disabled 
veterans are not considered controlling.  

There are four principal factors for consideration on 
determining permanent incapacity for self-support.  The first 
is the fact that a claimant is earning his (her) own support 
is prima facie evidence that he (she) is not incapable of 
self-support.  38 C.F.R. § 3.356(b)(1).  Incapacity for self-
support will not be considered to exist when the child by his 
(her) own efforts is provided with sufficient income for his 
(her) reasonable support.  Id.  

Second, when a child shown is by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, it may be so held at a later 
date even though there may have been a short intervening 
period or periods when his (her) condition was such that he 
(she) was employed, provided the cause of incapacity is the 
same as that upon which the original determination was made 
and there were no intervening diseases or injuries that could 
be considered as major factors.  38 C.F.R. § 3.356(b)(2).  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self-support otherwise established.  Id.  

Third, it should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  38 C.F.R. § 3.356(b)(3).  
In those cases where the extent and nature of disability 
raises some doubt as to whether they would render the average 
person incapable of self-support, factors other than 
employment are for consideration.  Id.  In such cases there 
should be considered whether the daily activities of the 
child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Id.  Lack of employment of 
the child either prior to the delimiting age or thereafter 
should not be considered as a major factor in the 
determination to be made, unless it is shown that it was due 
to physical or mental defect and not to mere disinclination 
to work or indulgence of relatives or friends.  Id.  

Fourth, the capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356(b)(4).  

Other evidence besides a birth certificate may be considered 
adequate to establish the facts in issue, including hospital 
and school records.  38 C.F.R. § 3.209 (2009).  


III. Analysis

The claims file contains an October 1954 marriage certificate 
for the appellant and the Veteran.  School records from 1981 
to 1982 show their son, G.B., failed several subjects during 
the 1981 to 1982 school year.  The Veteran filed several 
claims during his lifetime, including a January 1986 claim 
which lists G.B. as an unmarried child over 18 attending 
school and states his birth date as May [redacted], 1967.  He was not 
listed as "seriously disabled" on the claim form.  

The earliest private records for G.B. in the file are from 
Dr. Johnson and date from December 1989 to January 1990.  
These records indicate that G.B. was started on medication 
for diabetes during this time period.  

The Veteran filled out claims forms in January and July 1997.  
No children were listed as dependants on these forms.  

An April 1998 SSA vocational report showed G.B. stated that 
he worked as a laborer from June 1991 to 1994.  He worked for 
city maintenance for a total of one week.  He worked as a 
"temp" for an unknown amount of time.  On a disability 
report dated the same month, G.B. stated that his condition 
(presumably, diabetes mellitus) first bothered him in 1989.  
He stopped working in April 1994.  

In July 1998, Dr. Rao completed a disability evaluation.  
This doctor had reviewed G.B.'s medical records and noted the 
contents.  The doctor stated: "He is a known patient of 
diabetes mellitus and hypertension since 1989."  Dr. Rao's 
impression was diabetes mellitus, type II; uncontrolled 
hypertension and blurred vision.  

In July 1998, a SSA report of contact showed a SSA disability 
specialist spoke with G.B.'s treating physician, Dr. Johnson, 
about his current medical status.  Dr. Johnson stated that 
G.B. currently had poorly controlled diabetes mellitus and he 
often acted irresponsibly about his medical care.  It was 
necessary to involve G.B.'s mother to make sure he followed 
instructions.  

An April 1999 SSA form showed G.B. reported living with his 
family.  

In December 1999, Dr. Alexander performed a medical 
examination of G.B.  Dr. Alexander stated in his report that 
G.B. was 33 years old and developed diabetes mellitus 14 
years ago (at age 19).  He had been on insulin for the past 8 
years.  The impression was uncontrolled hypertension, 
uncontrolled diabetes mellitus and generalized pain, probably 
due to peripheral neuropathy.  

In July 2000, a SSA determination found G.B. disabled for SSA 
purposes, effective from April 15, 1994.  An SSA continuing 
disability interview from this time showed that G.B. first 
reported seeing Dr. Johnson in 1985.  

A February 2005 Jackson Hospital record shows G.B. was 
discharged with a diagnosis of diabetes mellitus type I, 
poorly controlled.  A long-term history of diabetes mellitus 
was noted.  G.B. had been in and out of hospital due to 
complications like diabetic retinopathy.  A history and 
physical record showed that prior to his admission, G.B. had 
not been taking his medications regularly because "he spends 
his days in two different houses and because of his inability 
to drive one set of medications is at one house and another 
set of medications at another house."  This record reports 
that G.B. had a history of diabetes since he was 18 years 
old.  It also stated that G.B. was a very poor historian and 
as a result, the clinician was unclear on much of his medical 
problems.  

In December 2005, the appellant filed a DIC claim and listed 
G.B. as a seriously disabled child.  G.B. was shown to be on 
SSA disability starting in December 2004.  In a statement 
from the same month, the appellant said G.B. was a member of 
her household prior to age 18 and has been receiving 
disability since August 2000 for diabetes and related 
illnesses.  

The same month, Dr. Davis wrote a letter stating that G.B. 
had been his patient since October 2002.  "He is totally 
disabled and suffers multiple medical problems that 
contribute to his disability."  

In August 2006, the appellant submitted a statement asserting 
that G.B. was sick before his 18th birthday.  She said he was 
suspected of having sickle cell anemia.  He had "a low blood 
count," low blood pressure, frequent dizziness and muscle 
spasms.  He had hemoglobin tests.  The doctors who treated 
G.B. in his childhood did not have records.  A local hospital 
where G.B. was treated was closed and only records from the 
past 10 years were available.  

Several lay statements were submitted; all were dated 
September 2007 and received  in March 2008.  A statement from 
C.M.B. related that she had known the appellant's family all 
her life.  The appellant would tell C.M.B. that doctors did 
not know what was wrong with her son; he was in pain and sick 
all of the time.  C.M.B. stated that G.B. was now disabled 
and did not appear to be getting better.  

T.B. stated he has known G.B. all his life.  G.B. was sickly 
as a child.  T.B. used to play with GB as a child and 
remembered him being in and out of doctors' offices and not 
being able to play that long due to headaches and fatigue.  

S.H. remembered G.B. having physical complications early in 
life.  When he was 12, he used to have to stay home sick.  On 
occasion he was bedridden.  S.H. remembered him complaining 
of headaches and dizziness as well as being taken to "the 
emergency facility" once a month for his condition.  

G.B.'s older brother also wrote to report that G.B. has been 
sickly his whole life.  As a child he was always weak and 
sick.  The doctors never seemed to get his diagnosis right.  
He was misdiagnosed several times.  He remained a sickly 
person.  G.B.'s brother was 13 years older than G.B. and 
vividly remembered G.B.'s condition growing up.  

In February 2007, Dr. Parma stated that G.B. has a history of 
proliferative diabetic retinopathy in both eyes, along with 
ischemia and clinically significant macular edema in both 
eyes.  His diabetes was stable, but there was little chance 
of vision improvement in either eye.  

In February 2007, Dr. Johnson provided another statement.  He 
stated: "[G.B.] was diagnosed in his teens and has been 
under my care for hypertension and type I diabetes since 
1989.  He is also under care for dyslipidemia.  Currently he 
is being actively treated for the complications of these 
ailments."  

In a March 2008 statement, the appellant asserted G.B. should 
receive benefits for permanent incapacity which occurred 
before age 18.  She pointed to Dr. Johnson's February 2007 
statement, which noted G.B. was diagnosed with diabetes 
mellitus in his teens, for support.  She said G.B. had been 
sick since he was born.  Dr. Capel (now deceased) diagnosed 
G.B. as having a blood disorder that was causing him to be in 
pain and dizzy all of the time.  As a young child, G.B. 
couldn't play with other kids because he was always dizzy, 
had to urinate frequently, and suffered muscle spasms.  He 
dropped out of school at 15 due to his health.  No hospital 
records are available.  She noted that currently G.B. had 
diabetes, eye problems, heart problems and severe diabetic 
neuropathy. "I'm sure that his present condition is just a 
continuation of the disease he was born with."  

After a full review of the record, the Board finds that the 
Veteran's son, G.B., was not permanently incapable of self-
support as of the age of 18 years.  Although G.B. currently 
has diabetes mellitus (along with complications), the 
evidence fails to establish that that he was incapable of 
self-support by reason of his diabetes mellitus or any other 
medical or physical defect at the date of attaining the age 
of 18 years (May 1985).  

No birth certificate was in file, certifying the date of 
birth for G.B.  However, under 38 C.F.R. § 3.209, the school 
and hospital records may be considered.  The records in the 
file convincingly show that G.B. was born on May [redacted], 1967.  
Additionally, an April 1999 SSA record indicates that the 
Veteran is not married.  

The Board has considered the evidence of G.B.'s condition in 
May 1985 at the time of his 18th birthday, as required by 
Dobson, 4 Vet. App. 445.  Several years prior, G.B.'s school 
records show he failed 7th grade and missed some days of 
school, but no reason was given as to the absences.  The 
Veteran did not list G.B. as seriously disabled when filing a 
claim in January 1986.  All the evidence tends to show that 
G.B. was first diagnosed with diabetes in 1989, years after 
he turned 18, and that his diabetes mellitus did not become 
disabling until years later.  

Evidence supports that G.B. was diagnosed with diabetes 
mellitus in 1989 and then he worked for a period of time.  
The earliest record mentioning diabetes is Dr. Johnson's 
record from December 1989.  In an April 1998 disability 
report, G.B. stated that his condition (presumably, diabetes 
mellitus) first bothered him in 1989.  In July 1998, Dr. Rao 
stated that G.B. had been treated for diabetes mellitus and 
hypertension since 1989.  The April 1998 SSA vocational 
report shows G.B. stated that he worked as a laborer from 
June 1991 to 1994.  

The Board does not find that G.B. was capable of self-support 
at 18 in 1985 simply because he later worked from June 1991 
to 1994; such a finding is impermissible under 38 C.F.R. 
§ 3.356(b)(2).  Instead, the Board finds G.B. to have been 
capable of self support in 1985 because the evidence shows 
that he was diagnosed with diabetes mellitus after he turned 
18 and his diabetes mellitus appears to have worsened later 
in his life.  There is no showing that any other physical or 
mental malady rendered him incapable of self-support prior to 
age 18.  

Some inconsistencies are found in the record.  The July 2000 
SSA continuing disability interview showed G.B. first 
reported seeing Dr. Johnson in 1985 for treatment, including 
diabetes.  However, in his February 2007 statement, Dr. 
Johnson stated he first saw G.B. in 1989; also Dr. Johnson's 
records date the earliest treatment for diabetes mellitus to 
1989.  

A February 2005 Jackson Hospital history and physical record 
reported that G.B. had a history of diabetes since he was 18 
years old.  However, it also stated that G.B. was a very poor 
historian and as a result, the clinician was unclear on much 
of his medical problems.  

Several lay statements, received in March 2008, showed that 
G.B. has always been sickly.  Most of the statements tend to 
be brief, general and some do not address how they knew the 
appellant or G.B.  Although the statements show G.B. was 
sickly, they do not tend to show that he was incapable of 
self-support; they show that he couldn't play and did have to 
go to the doctor on occasion.  They are afforded little 
weight.  

G.B.'s older brother and the appellant were in the best 
position to describe G.B. at 18.  G.B.'s brother explained he 
observed G.B.'s condition growing up and was 13 years older 
than G.B.  G.B.'s older brother, the appellant and the other 
writers of the lay statements have not shown to be competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay persons can observe and report 
symptoms, but they are not competent to establish that G.B. 
was permanently incapable of self-support by reason of mental 
or physical defect at the date of attaining the age of 18 
years.  38 C.F.R. § 3.159(a)(2).  

The appellant specifically stated that G.B. had to drop out 
of school because of his health in a March 2008 statement.  
School records from 1981 and 1982 do not support this 
assertion; they show absences but do not state what the 
absences were from.  As discussed, a preponderance of the 
evidence reflects that diabetes mellitus and hypertension did 
not render him incapable of self-support until after his 18th 
birthday, and there is no support in the record that any 
other condition would have had this effect at an earlier 
date.  As a result, this assertion is afforded little 
probative weight.  

The appellant asserts that the February 2007 Dr. Johnson 
statement supports that G.B. was diagnosed with diabetes 
mellitus at 18 because he states G.B. was diagnosed "in his 
teens."  Dr. Johnson did not say he was diagnosed at time he 
was 18 years old.  As mentioned, other records (for example, 
the July 1998 Dr. Rao evaluation) date the time of diagnosis 
of diabetes mellitus to 1989, when G.B. was 22 years old.  
What's more, Dr. J. specifically referred to beginning G.B.'s 
care for diabetes mellitus in 1989.  

The record does not support that G.B. was diagnosed with 
diabetes mellitus at age 18.  However, even if G.B. was 
diagnosed with diabetes mellitus at age 18, the evidence does 
not show he was incapable of self-support at that time.  The 
evidence shows he was incapable later in his life when his 
diabetes was uncontrolled; for example, in February 2005 when 
he was admitted to Jackson Hospital.  

The Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002).  




ORDER

Entitlement to VA benefits on the basis of permanent 
incapacity for self-support of the Veteran's son prior to 
attaining the age of 18 is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


